This suit was filed by the appellee against the appellant to recover the sum of $258.60, the value of groceries, board, doctor's bill, and cash furnished to a relative of the appellants. It was alleged that those services were rendered and articles furnished at the instance and request of the appellants. The case was tried before the court without a jury, and a judgment rendered in favor of the appellee. Within the time prescribed by statute appellants in writing requested the court to file his findings of fact and conclusions of law. That was not done. The record contains several assignments which cannot be passed upon intelligently without findings of fact or conclusions of law. There is no statement of facts.
We are of the opinion that the failure of the court to grant the request of the appellants and file his findings of fact and conclusions of law is reversible error. Wandry v. Williams (Tex.Civ.App.) 125 S.W. 362, and cases there referred to.
The judgment is accordingly reversed, and the cause remanded for a new trial.